     Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 1 of 99




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Mario Passante, Carmine Colasanto, Goran Stanic,
Marian Tase, Tarquino Reyes, Namgyal Bhutia,                 17 Civ. 8043 (RA)(KNF)
Erhlembat Dorjsuren, and Gaetano Lisco,
                                                             Declaration of Michael G.
                      Plaintiffs,                            O'Neill in Support of
                                                             Motion to Approve
               - against -                                   Settlement

Thomas Makkos, Madison Global, LLC, and Nello
Balan,

                      Defendants.

       Michael G. O'Neill, declares under penalty of perjury, that the following statements are

true and correct to the best of his knowledge, information and belief:

       1.     I am the attorney for the plaintiffs. This is an action alleging violations of the

Fair Labor Standards Act ("FLSA") and the New York State Labor Law ("NYLL.") The parties

have agreed to settle, and I am submitting this declaration in support of plaintiffs' motion for

an order approving the settlement as a fair and reasonable resolution of plaintiffs' claims

against defendants.

       2.     Plaintiffs are all former service employees of Madison Global, LLC, which owns

and operates a well known restaurant named "Nello" on Madison Avenue in Manhattan.

Defendant Makkos is the owner of Nello; defendant Nello Balan is the former owner of Nello

restaurant. Defendant Balan is in default and is not party to the settlement. Plaintiffs intend

to abandon their claims against Balan, who is known to be penniless.

       3.     Annexed hereto as Exhibit A is a copy of plaintiffs' amended complaint.

       4.     The principal claim is that defendants used tips to pay managers and other
      Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 2 of 99



employees not entitled to receive tips. In addition, plaintiffs claimed that their paychecks

contained improper deductions for meal breaks, and plaintiff Tase claimed that he was not

paid for all the hours that he worked and was not consistently paid spread of hours.1

        5.      The complaint was filed on October 19, 2017, and the amended complaint was

filed on February 5, 2018. The purpose of the amended complaint was to add plaintiff Lisco

to the case.

        6.      Thus, the original complaint reached back to October 19, 2011 with respect to

NYLL claims and October 19, 2014 with respect to FLSA claims. For plaintiff Lisco, those

dates are February 5, 2012 and February 5, 2015. Not all plaintiffs were employed during the

entire period covered by the lawsuit.

        7.      In discovery, defendants produced approximately 1,500 pages of "tip sheets,"

together with large spreadsheets and voluminous payroll records of the plaintiffs for the

relevant periods.

        8.      In order to calculate the amount of tips claimed by plaintiffs to have been stolen

from them, it was necessary to (a) identify employees who received tips that were not eligible to

receive tips, and (b) recalculate the tips that should have been paid to eligible employees.

        9.      Although these calculations were relatively straightforward, they were numerous.

Nello served both lunch and dinner, and there were separate tip pools for each meal. This

amounted to 730 tip pools per year, and well over 4,000 tip pools for the statutory period.

        10.     Other calculations were not so straightforward. For example, the payroll

records did not reveal deductions for meals. If an employee worked seven hours, his payroll

records would simply show that he worked six hours on the day in question. It was

1   The complaint and amended complaint asserted other theories of recovery against defendants, but discovery
    did not produce sufficient evidence to support those other theories.
     Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 3 of 99



impracticable to review actual punch in and punch out records for each and every day worked

by each plaintiff. Similarly, plaintiff Tase's payroll records did not, by definition, show the

hours that he worked off the clock.

       11.     In order to assist me in calculating the amounts claimed by plaintiffs, I retained

the services of Richard Mastrocinque, a CPA with extensive experience in forensic accounting.

Mr. Mastrocinque's firm also had the necessary expertise for handling and analyzing large

amounts of data in Excel spreadsheets.

       12.     Mr. Mastrocinque and I worked together to develop the most practical and

accurate way of calculating and presenting the damages claimed by plaintiffs. Mr.

Mastrocinque prepared a number of calculations, which we then discussed and revised. Our

efforts resulted in a summary of damages claimed by plaintiffs, a copy of which is annexed

hereto as Exhibit B. All told, plaintiffs claimed just over $600,000 in actual damages, plus

liquidated damages and attorneys' fees.

       13.     After discovery, the parties agreed to retain the services of Ralph Berger, a well

regarded private mediator, in order to assist in reaching a settlement. The mediation was held

on September 17, 2019, and the parties agreed to settle plaintiffs' claims for $650,000, inclusive

of fees, costs and liquidated damages, paid in twelve installments. The first installment, due

October 15, 2019, was $100,00 and the remaining $550,000 in eleven monthly payments of

$50,000. A copy of the legally binding "Memorandum of Understanding" term sheet signed by

the parties at the mediation is annexed hereto as Exhibit C.

       14.     Although Exhibit C contemplates a more formal settlement agreement, there is

no reason that the settlement cannot be approved based on Exhibit C. Exhibit C contains all

the necessary terms and is final and binding on the parties. It sets forth the amount of the
        Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 4 of 99



settlement, the settlement payment schedule, and it limits plaintiffs' releases to claims

pertaining to their employment. Although Exhibit C does not explicitly breakdown the

amounts to be paid to each plaintiff,, costs or attorney's fees, that information is provided by

this declaration and therefore can be approved by the Court.

         15.     The settlement is a fair and reasonable resolution of a bona fide dispute over

FSLA provisions.2 The principal claim concerned the recovery of tips paid to employees that

plaintiffs claimed were not entitled to share in the tip pool. Plaintiffs identified a number of

employees who they contended were managers, cashiers or maitre d's not providing direct

services to customers and who would not be workers that customers would expect to receive

tips.

         16.     Defendants disputed plaintiffs' characterization of those employees. According

to defendants, the employees in question regularly provided services to customers. There was

no direct evidence on the issue, and a trial would have essentially been a swearing contest.

Thus, there was no certainty that plaintiffs would recover all of the amounts claimed, and,

although unlikely in plaintiffs' view, conceivably they could have recovered little or none of the

monies claimed.

         17.     The claims for improperly deducted meals and unpaid wages to plaintiff Tase

similarly involved hotly contested facts which again relied entirely on the testimony of the

parties to establish.

         18.     In my experience, a recovery of more than 100 percent of the amounts claimed,

not including liquidated damages and attorneys' fees, where there are material issues of fact, is


2   No attempt has been made to allocate the settlement between State and Federal Law claims. Defendants
    equally disputed the State Labor Law claims and the FSLA claims, therefore there is no practical reason to
    parse the settlement between State and Federal law claims.
     Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 5 of 99



a fair and reasonable settlement given the delays and uncertainties of litigation.

       19.     The reasonableness of the settlement is further buttressed by the fact that I have

agreed to reduce my fee significantly in order to maximize the amounts realized by plaintiffs.

My retainer with plaintiffs called for a one third contingency fee, which is common in FSLA

cases in the Southern District. I have agreed to accept a fee of $119,979.54, which is

approximately 18.46% of the recovered amount. I submit that this is a reasonable fee and I

request that the Court approve it.

       20.     The total out of pocket expenses amounted to $10,144.71, broken down as

follows:

               Filing fee:                          $ 400.00
               Richard Mastrocinque                 $8,925.00
               Legal research costs                 $ 312.99
               Court reporter                       $ 250.00
               Messengers                           $ 150.00
               Postage                              $ 39.72
               Process server                       $ 62.00
               Witness fee                          $ 50.00

I certify that these expenses were duly incurred and were reasonable and necessary for the

prosecution of plaintiffs' claims.

       21.     The net recovery to plaintiffs after my fees and out of pocket expenses is

$519,875.75. This is broken down among the plaintiffs as follows:

                Dorjsuren                        $ 85,938.78
                Lisco                            $ 30,520.31
                Stanic                           $118,868.59
                Tase                             $159,026.90
                Reyes                            $ 47,947.08
                Passante                         $ 28,444.93
                Colasanto                        $ 47,049.99
      Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 6 of 99




                  Bhutia                               $ 2,079.16

        22.      The settlement was apportioned among the plaintiffs according to the amount

of their claims, except that a small additional sum was voted to Mario Passante, because he

took the lead in the litigation and bore most of the litigation burden for the group.

        23.      Although I believe that the foregoing adequately demonstrates the fairness and

reasonableness of the settlement, I would like to point out that it compares favorably to

another settlement involving different plaintiffs but the same defendants which was recently

approved by this Court in Sudru, et al v. Madison Global, LLC, 15 Civ. 6567 (HBP). Sudru was

a class and collective action involving substantially the same claims asserted by plaintiffs in this

case. The class in Sudru consisted of all waiters, runner, busboys and bartenders employed at

Nello between August 19, 2009 and September 1, 2017. 3 The Sudru action settled for the gross

amount of up to $342,500, with the attorneys receiving one third of the settlement amount, or

up to $114,166.66 in consideration of fees and costs. I say "up to," because under the Sudru

settlement, any unclaimed portion of the settlement was to be returned to the defendants. A

copy of the Sudru settlement agreement is annexed hereto as Exhibit D and the order

approving the settlement is annexed hereto as Exhibit E.

        24.      A comparison of the settlement reached in this case with that reached in the

Sudru action is as follows:

                                     This action                         Sudru
              Number of              8                                   Approx 814
              plaintiffs

3   The plaintiffs in this action all opted out of the Sudru action.
4   The order approving settlement stated that the size of the class was estimated to be 81. However, in
    performing calculations based on the documents provided by defendants to us, we identified approximately
    145 employees who had received tips between 2011 and 2018. Even accounting for individuals who should not
    have received tips, I do not see how the Surdu class could have consisted of fewer than 125 individuals.
      Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 7 of 99




              Amount claimed:          $613,772                                $375,0005
              Settlement amount: $650,000                                      $342,500
              Costs and Fees           $130,124.25                             $114,166.66
              Net settlement to        $519,875.75                             $228,333.34
              plaintiffs
              Net recovery to          84.7%                                   60.88%
              amount claimed


        25.      Given that the settlement in Surdu was considered fair and reasonable, I submit

that a fortiori the settlement in this action is a fair and reasonable resolution of plaintiffs'

FSLA claims.

        26.      Accordingly, I respectfully request that the Court approve the settlement,

attorney's fee and out of pocket expenses as fair and reasonable.

Dated: New York, New York
       October 18, 2019


                                                               MICHAEL G. O’NEILL




                                                               ___________________________
                                                               Attorney for Plaintiff
                                                               30 Vesey Street, Third Floor
                                                               New York, New York 10007
                                                               (212) 581-0990


5   This figure was cited by the order approving settlement as an "estimate" of the amount claimed by the class
    for misappropriated tips. No estimate was given for the other claims asserted in Surdu, and the order
    approving settlement does not discuss the method by which this estimate was calculated. Again, I have reason
    to doubt the accuracy of the Surdu figures. The amount claimed for stolen tips in this action, $499,932, which
    would be a subset of the damages claimed in Surdu, is greater than the entire Surdu estimate. In order to
    calculate plaintiffs' damages in this case, it was necessary to calculate all the stolen tips during the period in
    question. We determined that figure to be $2,060,443.88. Since this action covered about seven years as
    opposed to the nine years in Surdu, I believe that the true amount of damages in the Surdu action to be much
    greater than that estimated by plaintiffs' counsel in Surdu.
Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 8 of 99




          Exhibit A
        Case
         Case1:17-cv-08043-RA-KNF
              1:17-cv-08043-RA-KNF Document
                                    Document75-1
                                             18 Filed
                                                 Filed02/05/18
                                                       10/18/19 Page
                                                                 Page19ofof10
                                                                            99



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Mario Passante, Carmine Colasanto, Goran Stanic,
Marian Tase, Tarquino Reyes, Namgyal Bhutia,                17 Civ. 8043 ( )(   )
Erhlembat Dorjsuren and Gaetano Lisco,

                        Plaintiff,                          Amended Complaint and Jury
                                                            Demand
                - against -

Thomas Makkos, Madison Global, LLC, and Nello
Balan,

                        Defendants.
        Plaintiffs, by their attorney, Michael G. O'Neill, allege as follows:

        1.     This in an action for money damages resulting from defendants’ systematic

and intentional violation of the Fair Labor Standards Act (“FLSA”), the New York State

Labor Law and the New York Labor Department Regulations with respect to the payment

of tips and wages and the failure to provide notices to plaintiffs as required by the New York

State Labor Law and New York Labor Department Regulations.

        2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1337 and supplemental jurisdiction over plaintiff’s state law claims pursuant to 28 U.S.C. §

1367.

        3.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(a) because defendants reside in the Southern District.

        4.     Plaintiff Mario Passante is an individual and resides in the State of New

York.

        5.     Plaintiff Carmine Colasanta is an individual and resides in the State of New


                                                1
        Case
         Case1:17-cv-08043-RA-KNF
               1:17-cv-08043-RA-KNF Document
                                     Document75-1
                                              18 Filed
                                                  Filed 02/05/18
                                                        10/18/19 Page
                                                                 Page 210ofof1099



York.

        6.     Plaintiff Goran Stanic is an individual and resides in the State of New York.

        7.     Plaintiff Marian Tase is an individual and resides in the State of New York.

        8.     Plaintiff Tarquino Reyes is an individual and at relevant times resided in the

State of New York.

        9.     Plaintiff Erhlembat Dorjsuren is an individual and resides in the State of

New York.

        10.    Plaintiff Namgyal Bhutia is an individual and resides in the State of New

York.

        11.    Plaintiff Gaetano Lisco is an individual and resides in the State of New York.

        12.    Defendant Makkos is and at all relevant times was member of defendant

Madison Global LLC.

        13.    Defendant Nello is and at all relevant times was member of defendant

Madison Global LLC.

        14.    Defendant Madison Global LLC owns and operates a restaurant (the

“Restaurant”) named “Nello” located at 696 Madison Avenue, New York, New York.

        15.    Plaintiff Mario Passante became employed at the Restaurant as a waiter in

about September, 2016.

        16.    Plaintiff Carmine Colasanto became employed at the Restaurant as a waiter

in about August, 2016.




                                              2
      Case
       Case1:17-cv-08043-RA-KNF
             1:17-cv-08043-RA-KNF Document
                                   Document75-1
                                            18 Filed
                                                Filed 02/05/18
                                                      10/18/19 Page
                                                               Page 311ofof1099



       17.     Plaintiff Goran Stanic was employed at the Restaurant as a waiter from about

November, 2009 until about September 8, 2017.

       18.     Plaintiff Marian Tase was employed at the Restaurant as a waiter from about

July, 2001 until about August 30, 2017.

       19.     Plaintiff Tarquino Reyes was employed at the Restaurant as a runner from

about June 2009 until about May 15, 2017.

       20.     Plaintiff Erhlembat Dorjsuren was employed at the Restaurant as a waiter

from about September, 2007 until about May 31, 2017.

       21.     Plaintiff Namgyal Bhutia was employed at the Restaurant as a waiter from

about May, 2017 until about August 20, 2017.

       22.     Plaintiff Gaetano Lisco was first employed at the Restaurant as a waiter from

before 2011 until about January 2016.

       23.     During the entire period of plaintiffs’ employment, and, upon information

and belief, for more than six years, defendants have had in place a policy, practice,

procedure, and requirement that all tips left for table servers (hereinafter simply referred to

as tips) be pooled and distributed in a manner dictated by defendant (the “Tip Distribution

Practice.”)

       24.     Under the Tip Distribution Practice, all tips were pooled after each shift and

allocated according to a point system.

       25.     Under the point system used in the Restaurant, employees who shared in tips

were assigned anywhere from .5 to 1.5 points.



                                                3
      Case
       Case1:17-cv-08043-RA-KNF
             1:17-cv-08043-RA-KNF Document
                                   Document75-1
                                            18 Filed
                                                Filed 02/05/18
                                                      10/18/19 Page
                                                               Page 412ofof1099



          26.   For example, waiters typically receive 1 point and runners .5 points.

          27.   During each shift, there was always at least one manager on duty.

          28.   All duty managers were permitted to participate in the distribution of tips,

and they were assigned 1.5 points.

          29.   The duty managers did little or no direct customer service, apart from seating

guests.

          30.   In addition to the 1.5 points, the duty managers received “handshakes” from

customers. A handshake is a tip given to the manager for providing a favorable table to the

customer.

          31.   The duty managers did not pool their handshake tips.

          32.   In addition to forcing plaintiffs to share their tips with managers, defendants

provided an extra fraction of a point to waiters who performed additional services that were

unrelated to customer service. In this manner, defendants illegally used tip money to pay

for work that was unrelated to customer service.

          33.   At no time did plaintiffs receive the notices required by New York Labor Law

198.1-b.

          34.   At no time did plaintiffs receive the notices required by New York Labor Law

198.1-d.

          35.   Plaintiffs frequently worked double shifts.

          36.   A double shift is more than ten hours.

          37.   Plaintiffs were not always paid spread of hours pay as required by the New


                                               4
      Case
       Case1:17-cv-08043-RA-KNF
             1:17-cv-08043-RA-KNF Document
                                   Document75-1
                                            18 Filed
                                                Filed 02/05/18
                                                      10/18/19 Page
                                                               Page 513ofof1099



York Labor Law.

       38.     At all times, defendants claimed the “tip credit” pursuant to the FLSA, the

New York Labor Law and New York Labor Department Regulations.

       39.     Upon information and belief, defendants did not provide plaintiffs with the

notices required by the FLSA, the New York Labor Law or the New York Labor

Department Regulations in order to claim the tip credit.

       40.     Plaintiffs frequently worked more than 40 hours in a week.

       41.     Plaintiffs were not paid for all the hours worked and were not paid overtime

for all the overtime hours worked.

       42.     Typically, defendants “shaved” two to four hours from the paychecks of their

employees, including plaintiffs.

       43.     At some or all times, defendants have been and, in the case of Makkos and

Madison Global, continue to be employers engaged in commerce and/or the production of

goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

       44.     During some or all times, defendants Makkos and Nello have been employers

within the meaning of the FLSA and the New York Labor Law, in that they have direct

control and responsibility of the employment practices of the Restaurant.

       45.     In particular, during all relevant times, Makkos or Nello hired and fired

employees, set the rates of pay and most important, were responsible for the illegal

employment practices at issue herein.

       46.     In fact, Makkos and Nello are repeat offenders and have been sued with some



                                              5
      Case
       Case1:17-cv-08043-RA-KNF
             1:17-cv-08043-RA-KNF Document
                                   Document75-1
                                            18 Filed
                                                Filed 02/05/18
                                                      10/18/19 Page
                                                               Page 614ofof1099



regularity in the past over the very same employment practices that are at issue in this

lawsuit.

       47.     Makkos and Nello have knowingly and intentionally violated the FLSA and

New York Labor Law.

       48.     Upon information and belief, it is in fact the policy of defendants to violate

the FLSA and New York Labor Law with respect to the practices complained of herein,

because they have found that it is economically to their benefit to steal tips and wages and

pay the occasional cost of settlement rather than pay their employees as required by law.

                                          Claim One


       49.     Defendant has failed to pay, and fails to pay, plaintiffs the minimum and

overtime wages to which they were and are entitled under the FLSA.

       50.     Defendant’s violations of the FLSA, as described in this complaint have been

willful and intentional.

       51.     Because defendant’s violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.

       52.     As a result of defendant’s willful violations of the FLSA, plaintiffs have

suffered damages by being denied minimum and overtime wages in accordance with 29

U.S.C. §§ 201 et seq.

       53.     As a result of the unlawful acts of defendant, plaintiffs have been deprived of

overtime compensation and other wages in amounts to be determined at trial, and are

entitled to recovery of such amounts, liquidated damages, prejudgment interest, attorneys’



                                               6
      Case
       Case1:17-cv-08043-RA-KNF
             1:17-cv-08043-RA-KNF Document
                                   Document75-1
                                            18 Filed
                                                Filed 02/05/18
                                                      10/18/19 Page
                                                               Page 715ofof1099



fees, costs, and other compensation pursuant to 29 U.S.C. § 216(b).

                                          Claim Two


       54.     Defendants have failed to pay plaintiffs the minimum and overtime wages to

which they were and are entitled under the New York Labor Law and New York Labor

Department Regulations.

       55.     Defendant’s violations of the New York Labor Law and New York Labor

Department Regulations, as described in this complaint have been willful and intentional.

       56.     As a result of defendant’s willful violations of the New York State Labor Law

and New York Labor Department Regulations, plaintiffs have suffered damages by being

denied minimum and overtime wages in accordance with Article 19 of the New York State

Labor Law and supporting regulations.

       57.     As a result of the unlawful acts of defendant, plaintiffs have been deprived

(and are being deprived) of minimum and overtime compensation and other wages in

amounts to be determined at trial, and are entitled to recovery of their unpaid minimum

wages, unpaid overtime wages, together with prejudgment interest, attorneys’ fees and costs.

                                         Claim Three


       58.     Defendants violated and continue to violate Section 196-d of the New York

Labor Law by appropriating for itself a portion of the tips left for plaintiffs.

       59.     As a result of defendant’s violation of Section 196-d of the New York Labor

Law, plaintiffs have suffered damages.

       60.     As a result of defendant’s violation of Section 196-d of the New York Labor


                                                7
      Case
       Case1:17-cv-08043-RA-KNF
             1:17-cv-08043-RA-KNF Document
                                   Document75-1
                                            18 Filed
                                                Filed 02/05/18
                                                      10/18/19 Page
                                                               Page 816ofof1099



Law, plaintiffs are entitled to an award of damages to be determined at trial by jury,

together with prejudgment interest, attorneys’ fees and costs.

                                           Claim Four


       61.     Defendants were not entitled to claim the tip credit under the FLSA because

they (a) failed to remit to plaintiffs all of the tips left for them by customers of the

Restaurant and (b) failed to provide plaintiffs with the notice required by the FLSA.

       62.     As a result, defendants are required to pay to plaintiffs the tip credit for all

the hours that they worked within the relevant period of limitations.

                                           Claim Five


       63.     Defendants were not entitled to claim the tip credit under the The New York

Labor Law and New York Labor Department Regulations because they failed to provide

plaintiffs with the notice required by the New York Labor Law and the New York Labor

Department Regulations.

       64.     As a result, defendants are required to pay to plaintiffs the tip credit for all

the hours that they worked within the relevant period of limitations.

                                            Claim Six


       65.     Defendants failed to pay plaintiffs for all their spread of hours as required by

the New York Labor Law and New York Labor Department Regulations.

                                          Claim Seven


       66.     Defendants failed to provide the notices required by New York Labor Law



                                                8
      Case
       Case1:17-cv-08043-RA-KNF
             1:17-cv-08043-RA-KNF Document
                                   Document75-1
                                            18 Filed
                                                Filed 02/05/18
                                                      10/18/19 Page
                                                               Page 917ofof1099



198.1-b.

                                         Claim Eight


       67.     Defendants failed to provide the notices required by New York Labor Law

198.1-d.

       WHEREFORE, plaintiffs pray for all available relief under law and equity, including

but not limited to a money judgment for their damages, liquidated damages under the

FLSA, the New York Labor Law and New York Labor Department Regulations, penalties

and fines provided for under New York Labor Law sections 198.1-b and 198.1-d, attorneys

fees, costs, prejudgment interest at the New York State statutory rate, and any and all relief,

damages, costs of any nature whatsoever available to plaintiffs under any Federal or State

law, whether such laws have specifically been identified herein, as a result of the events and

transactions described herein, whether or not specifically prayed for.

Dated: New York, New York
       February 5, 2018
                                                     MICHAEL G. O’NEILL
                                                     (MO3957)




                                                     ___________________________
                                                     Attorney for Plaintiffs
                                                     30 Vesey Street, Third Floor
                                                     New York, New York 10007
                                                     (212) 581-0990




                                               9
      Case
       Case1:17-cv-08043-RA-KNF
            1:17-cv-08043-RA-KNF Document
                                  Document75-1
                                           18 Filed
                                               Filed02/05/18
                                                     10/18/19 Page
                                                               Page10
                                                                    18ofof10
                                                                           99




                                       JURY DEMAND

Plaintiffs demand trial by jury in this action.

Dated: New York, New York
       February 5, 2018

                                                       MICHAEL G. O’NEILL
                                                       (MO3957)




                                                       ___________________________
                                                       Attorney for Plaintiffs
                                                       30 Vesey Street, Third Floor
                                                       New York, New York 10007
                                                       (212) 581-0990




                                                  10
Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 19 of 99




           Exhibit B
                                                     Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 20 of 99


Stolen Tips                           2011          2012           2013           2014          2015           2016           2017          2018   Totals
Elkhembat Dorzsaren - Ethan   $   1,613.00   $ 6,869.00     $ 12,219.00    $ 16,145.00   $ 14,588.00    $ 35,484.00    $ 10,067.00                  $ 96,985.00
Gaetano Lisco                 $     787.00   $ 6,352.00     $ 8,599.00     $ 6,773.00    $ 6,889.00     $ 1,012.00                                  $ 30,412.00
Goran Stanic                  $   1,739.00   $ 8,111.00     $ 12,598.00    $ 20,830.00   $ 25,230.00    $ 26,525.00    $ 26,659.00                  $ 121,692.00
Marian Tase                   $   2,199.00   $ 13,670.00    $ 21,064.00    $ 11,939.00   $ 10,349.00    $ 44,890.00    $ 16,405.00                  $ 120,516.00
Tarquino Reyes                $   1,249.00   $ 4,496.00     $ 8,867.00     $ 7,398.00                   $ 18,267.00    $ 9,330.00                   $ 49,607.00
Mario Passante                                                                                          $ 4,583.00     $ 19,048.00                  $ 23,631.00
Colasante                                                                                $ 7,338.00     $ 24,636.00    $ 22,199.00    $   259.00    $ 54,432.00
Bhutia                                                                                                                 $ 2,315.00     $   342.00    $     2,657.00

                                                                                                                                                   $ 499,932.00
Meals
Elkhembat Dorzsaren - Ethan   $    201.00    $   1,325.00   $   1,710.00   $ 1,425.00    $   1,740.00   $   2,722.00   $ 1,132.00                  $    10,255.00
Gaetano Lisco                 $    105.00    $   1,245.00   $   1,255.00   $ 580.00      $     800.00   $      75.00                               $     4,060.00
Goran Stanic                  $    230.00    $   1,600.00   $   1,755.00   $ 1,850.00    $   2,965.00   $   2,197.00   $   3,015.00                $    13,612.00
Marian Tase                   $    300.00    $   2,810.00   $   3,040.00   $ 1,110.00    $   2,670.00   $   3,600.00   $   1,972.00                $    15,502.00
Tarquino Reyes                $    125.00    $     870.00   $   1,235.00   $ 640.00      $   1,190.00   $   1,402.00   $   1,012.00                $     6,474.00
Mario Passante                                                                                          $     427.00   $   2,017.00   $    25.00   $     2,469.00
Colasante                                                                                $    725.00    $   1,905.00   $   2,392.00   $    20.00   $     5,042.00
Bhutia                                                                                                                 $     262.00                $       262.00

                                                                                                                                                   $    57,676.00
Marian Tase Excess Tips
Elkhembat Dorzsaren - Ethan   $    153.00    $ 1,057.00     $   2,182.00   $ 1,408.00    $   1,933.00   $   4,614.00   $    545.00                 $    11,892.00
Gaetano Lisco                 $     77.00    $ 990.00       $   1,590.00   $ 579.00      $     894.00   $     127.00                               $     4,257.00
Goran Stanic                  $    211.00    $ 1,270.00     $   2,243.00   $ 1,827.00    $   3,300.00   $   3,725.00   $ 1,449.00                  $    14,025.00
Marian Tase                   $    145.00    $ 1,477.00     $   2,575.00   $ 723.00      $   2,036.00   $   5,704.00   $ 621.00                    $    13,281.00
Tarquino Reyes                $     91.00    $ 694.00       $   1,581.00   $ 636.00      $   1,333.00   $   2,377.00   $ 494.00                    $     7,206.00
Mario Passante                                                                                                         $ 987.00                    $       987.00
Colasante                                                                                               $ 3,227.00     $ 1,164.00                  $     4,391.00
Bhutia                                                                                                                 $ 125.00                    $       125.00

                                                                                                                                                   $    56,164.00
Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 21 of 99




           Exhibit C
 Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 22 of 99



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        X
MARIO PASSANTE, CARMINE COLASANTO,
GORAN STANIC, MARIAN TASB,
TARQUINO REYES, NAMGYAL BHUTIA And
ERHLEMBAT DORJSUREN And GAETNO LISCO                         Index No. l7-cv-08043


                              Plaintiffs,                    MBMORANDUM OF
               -against-                                     UNDBRSTANDING

THOMAS MAKKOS, NELLO BALAN and
MADISON GLOBAL,LLC,

                              Defendants.




       In settlement of the above-captioned matter, the parties hereby agree to the

following terms which will be incorporated into a more formal settlement agreement

which shall be submitted to the Court for approval. It is understood that the terms set

forth below are final and binding upon the parties.

       1.      Defendants agree to pay plaintifß the sum total of $650,000.00.

$100,000.00 of this amount shall be deposited in an escrow account at Hoffmann &

Associates by October 15,2079. Thereafter, commencing on November 15,2019

payments in eleven equal installments shall be made to the plaintiffs.

       2.      The Settlement Agreement shall contain an acceleration clause in the event

of default or late payment so that all remaining monies will immediately become due

following ten days writing notice of such default or late payment

       3.      Defendants Thomas Makkos and Madison Global, LLC shall execute

Confessions of Judgments in their individual and corporate capacities
 Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 23 of 99



          4.   The par-ties   will   request that the Court retain continuing jurisdiction until

payment in full is made

          5.   Counsel for plaintiffs shall provide counsel for defendants with a

breakdown of amounts to be paid to plaintiffs as well as to the Law Firm of Michael

O'Neill

          6.   Plaintiffs shall execute full releases pertaining to their employment with

defendants

          7.   Michael O'Neill, counsel for plaintiffs, shall sign thrs Agreement on

behalf of Tarquino Reyes and Namgyal uhutiT/
                                                       6,^j,   fuolo^      L rr¿,o




Dated: September 11.2019
                                                   Mario Passante
                                                   P

Dated: September 17. 2019
                                                   Carmine Colasanto
                                                   Plaintiff

Dated: September 17. 2019
                                                   Goran Stanic
                                                   Plaintiff

Dated: Septem ber   17   -2019
                                                                o
                                                   Marian Tase
                                                   P


Dated: September 17, 2019
                                                   Tarquino Reyes


Dated: September 17, 2019
                                                   "ïfwØ^                    ør,y
                                                   Namgyal Bhutia
                                                   Plaintiff




                                                  2
 Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 24 of 99



Dated: September   ll.   2019
                                   Erhlem          uren



Dated: September 11,2019                                     Ê
                                   Gaetano Lisco



Dated: September 11,2019
                                   Michael G. O'Neill, Esq.
                                   Attomey

Dated: September   ll, 2019


Dated: September 11, 2819
                                               offmann, Esq
                                            for Defendants




                                  a
                                   )
Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 25 of 99




           Exhibit D
Case
   Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                          Document 71
                                   75-1Filed
                                          Filed
                                              08/01/17
                                                10/18/19Page
                                                          Page
                                                             1 of
                                                               2635
                                                                  of 99
Case
   Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                          Document 71
                                   75-1Filed
                                          Filed
                                              08/01/17
                                                10/18/19Page
                                                          Page
                                                             2 of
                                                               2735
                                                                  of 99
Case
   Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                          Document 71
                                   75-1Filed
                                          Filed
                                              08/01/17
                                                10/18/19Page
                                                          Page
                                                             3 of
                                                               2835
                                                                  of 99
Case
   Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                          Document 71
                                   75-1Filed
                                          Filed
                                              08/01/17
                                                10/18/19Page
                                                          Page
                                                             4 of
                                                               2935
                                                                  of 99
Case
   Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                          Document 71
                                   75-1Filed
                                          Filed
                                              08/01/17
                                                10/18/19Page
                                                          Page
                                                             5 of
                                                               3035
                                                                  of 99
Case
   Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                          Document 71
                                   75-1Filed
                                          Filed
                                              08/01/17
                                                10/18/19Page
                                                          Page
                                                             6 of
                                                               3135
                                                                  of 99
Case
   Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                          Document 71
                                   75-1Filed
                                          Filed
                                              08/01/17
                                                10/18/19Page
                                                          Page
                                                             7 of
                                                               3235
                                                                  of 99
Case
   Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                          Document 71
                                   75-1Filed
                                          Filed
                                              08/01/17
                                                10/18/19Page
                                                          Page
                                                             8 of
                                                               3335
                                                                  of 99
Case
   Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                          Document 71
                                   75-1Filed
                                          Filed
                                              08/01/17
                                                10/18/19Page
                                                          Page
                                                             9 of
                                                               3435
                                                                  of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              10 35
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              11 36
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              12 37
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              13 38
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              14 39
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              15 40
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              16 41
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              17 42
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              18 43
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              19 44
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              20 45
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              21 46
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              22 47
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              23 48
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              24 49
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              25 50
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              26 51
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              27 52
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              28 53
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              29 54
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              30 55
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              31 56
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              32 57
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              33 58
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              34 59
                                                                 of 35
                                                                    of 99
Case
  Case
     1:17-cv-08043-RA-KNF
        1:15-cv-06567-HBP Document
                           Document71
                                    75-1Filed
                                           Filed
                                              08/01/17
                                                 10/18/19Page
                                                           Page
                                                              35 60
                                                                 of 35
                                                                    of 99
Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 61 of 99




           Exhibit E
     Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 62 of 99



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
ALEXANDRO SURDU, DINO TITO,
ANASTASIA MAYFAT, CIPRIAN GROSU
and LUIS LOPEZ, on behalf of
themselves and those similarly
situated, et al.,
                                               15 Civ. 6567    (HBP)
                         Plaintiffs,
                                               OPINION
          -against-                            AND ORDER

MADISON GLOBAL, LLC, d/b/a NELLO,
NELLO BALAN and THOMAS MAKKOS,

                         Defendants.

-----------------------------------x

               PITMAN, United States Magistrate Judge:


I.    Introduction


               Plaintiffs Alexandru Surdu, Dino Tito, Anastasia

Mayfat, Ciprian Grosu and Luis Lopez, on behalf of themselves and

all others similarly situated, commenced this action pursuant to

the Fair Labor Standards Act (the "FLSA"), 29 U.S.C.           §§   201 et

.§£.g.,    and the New York Labor Law (the "NYLL")    §§   190 et   .§£.g.

against defendants Madison Global, LLC d/b/a Nello ("Nello"),

Nello Balan and Thomas Makkos to recover unpaid minimum wages,

misappropriated gratuities, uniform purchase and maintenance

costs and penalties for failure to provide wage statements and

notices.       Plaintiffs brought the action as a collective action
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 63 of 99




pursuant to 29 U.S.C. § 216(b) with respect to the FLSA claims

and as a class action with respect to the NYLL claims.           Following

the filing of the complaint, opt-in plaintiffs Gulnaz

Badakshanova, Constantine Haralabopolous, Bilguun Ganhuyag,

Francesco Desideri, Gian Maria Montoro, Stefano Naia, Adnan

Dibra, Susanna De Martino, Luca Federico and Juan Carlos Rios

consented to join the FLSA collective action.

             By letter to the Honorable Paul G. Gardephe, United

States District Judge, dated September 30, 2016, the parties

informed the Court that they had reached a settlement of the FLSA

collective action and the NYLL class action (Letter from Noel P.

Tripp, Esq., to Judge Gardephe, dated Sept. 30, 2016 (Docket Item

("D.I.")   49)).   The parties subsequently memorialized their

agreement in a written settlement agreement (the "Settlement

Agreement") .

             Plaintiffs now move for preliminary approval of the

Settlement Agreement and other related relief.         Specifically,

plaintiffs seek an order (1)     conditionally certifying a NYLL

class pursuant to Rule 23 (a) and (b) (3);      (2) appointing the Klein

Law Group,    P.C. as class counsel;     (3) preliminarily approving the

Settlement Agreement;    (4) approving plaintiffs' proposed Notice

of Class Action Settlement (the "Proposed Notice") and (5)

scheduling a Fairness Hearing to consider the parties' motion for

                                     2
      Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 64 of 99



final approval of the settlement, attorneys' fees and costs and a

service award to Surdu, Tito, Mayfat, Grosu and Lopez                           (Notice of

Plaintiffs' Renewed Motion for Preliminary Approval of Class

Action Settlement, dated July 28, 2017                   (D.I.    66); Memorandum of

Law in Support of Plaintiffs' Renewed Motion for Preliminary

Approval of Settlement, dated July 28, 2017                       (D.I.   67)   ("Pl. 's

Mem. ") , at 1) .    The parties have consented to my exercising

plenary jurisdiction pursuant to 28 U.S.C.                    §   636(c).

               For the reasons set forth below, plaintiffs' motion is

granted.


II.    Facts


       A.     Relevant Factual and
              Procedural Background


               Surdu, Tito, Mayfat, Grosu and Lopez commenced this

action on August 19, 2015.            The complaint alleges that the

members of the FLSA collective and the putative NYLL class are or

were employed by defendants as tipped "food service workers,"

which the complaint defines as "servers, bussers, runners, and

bartenders"      (Class and Collective Action Complaint, dated Aug.

11, 2015      (D.I. 1)   ("Compl.")    '!I'll 1,   18) . 1   The complaint further


       1
           The FLSA collective includes food service workers that
                                                        (continued ... )

                                             3
        Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 65 of 99



alleges that defendants        (1)    failed to pay the minimum wage by

improperly applying the FLSA and NYLL's tip credit allowance;                           (2)

unlawfully retained portions of the food service workers' tips

and distributed them to non-tip-eligible employees;                   (5)   failed to

reimburse food service workers for uniform purchase and mainte-

nance costs and (6)       failed to provide food service workers with

wage statements and notices as required by the NYLL (Compl.                        ~~


31-98).      Plaintiffs filed an amended complaint on May 10, 2016,

adding retaliation claims on behalf of Surdu and Tito                      (Stipula-

tion Regarding Plaintiffs' Proposed Amendment of Complaint, dated

May 9, 2016 (D.I. 38), Ex. A ("Amended Compl.")                ~~   75-88, 113-

33) .

               The parties engaged in extensive discovery to develop

their claims and defenses.            Plaintiffs produced approximately

1,500 pages of documents, including tip sheets, pay stubs,

schedules, employee handbooks, dry cleaning receipts, disciplin-

ary write-ups and tax forms            (Declaration of Darren P.B. Rumack,

Esq., dated July 28, 2017            (D.I.   68)   ("Rumack Deel.")    ~    15).

Defendants produced approximately 2,000 pages of documents,

including pay stubs, schedules and personnel files for the named


         1
      ( • • • continued)

worked for defendants on or after August 19, 2012, and the NYLL
class includes food service workers that worked for defendants on
or after August 19, 2009 (Compl. ~~ 16, 25).

                                             4
     Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 66 of 99



and opt-in plaintiffs       (Rumack Deel.    ~    16).   According to plain-

tiffs' calculations, plaintiffs and the putative class members

are owed approximately $375,000.00 in misappropriated tips

(Rumack Deel.   ~    22).   Plaintiffs have not submitted any estimate

of the class's other elements of damages.

            In September 2016, the parties engaged in an arm's-

length negotiation during an hours-long mediation session with

mediator Ralph S. Berger, whom plaintiffs' counsel describes as

an "experienced and well-known mediator" in wage and hour cases

(Rumack Deel.   ~~    17-19).   At the mediation,        following "several

hours of negotiations," the parties reached an agreement on the

settlement amount      (Rumack Deel.   ~   19).     The parties thereafter

negotiated the remaining terms of the settlement, which are

memorialized in the Settlement Agreement             (Rumack Deel.   ~   23;

Letter from Darren Rumack, Esq., to the undersigned, dated Aug.

25, 2017   (D.I. 72)    ("Rumack Letter"), Ex. A).


      B.   The Settlement Agreement


            The Settlement Agreement provides that defendants,

without conceding the validity of plaintiffs' claims or admitting

liability, agree to create a common settlement fund of $342,500.-

00   (Rumack Letter, Ex. A§ 3.l(A)).             From the settlement fund,

Surdu, Tito, Mayfat, Grosu and Lopez will each receive an

                                       5
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 67 of 99



$8,500.00.00 service award, a settlement claims administrator

will receive a fee 2 to administer the settlement and counsel for

plaintiffs will receive no more than $114,166.66, or one-third of

the total settlement amount, in attorneys' fees and costs,

subject to the Court's approval      (Rumack Letter, Ex. A§§ 1.10,

2.2(B), 3.3(A), 3.4(A)).

           The Settlement Agreement provides that the claims

administrator will allocate the remainder of the settlement

proceeds to those class members who validly file a claim form

("Authorized Claimants") as follows:

           (2)  All Class Members will receive one point for each
           week worked for Nello between August 19, 2009 and the
           date [the] Agreement is signed[.]

           (3)  The Net Settlement Fund will be divided by the
           aggregate number of points accrued by all of the Class
           Members during the period of August 19, 2009 through
           the date this Agreement is signed.  ("Point Value").

           (4)  Each Authorized Claimant's total points will be
           multiplied by the Point Value to determine his or her
           Individual Settlement Amount.

           (5)   No Authorized Claimant shall receive less than
           $100.00.   If any Authorized Claimant's Individual
           Settlement Amount under this formula is less than
           $100.00, that Authorized Claimant's Individual Settle-
           ment Amount will be increased to $100.0[0], with the
           difference subtracted from the Net Settlement Fund, and
           all other Authorized Claimants' Individual Settlement




     2The Settlement Agreement does not specify the amount of the
fee that will be paid to the settlement claims administrator.

                                     6
      Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 68 of 99



                Amounts recalculated according to the formula set forth
                above to account for the difference.

(Rumack Letter, Ex. A§§ 1.2, 3.5(A)).          Any portion of the net

settlement amount not claimed by class members will revert to

defendants       (Rumack Letter, Ex. A§ 3.S(B)).      For tax purposes,

settlement checks paid to class members will be allocated 33% to

W-2 wage payments and 67% to 1099 non-wage payments for interest,

liquidated damages and statutory penalties          (Rumack Letter, Ex. A

§   3. 6 (A))


                Additionally, the Settlement Agreement provides that

upon final approval of the Settlement Agreement, each individual

who does not opt out of the class, including those who do not

submit a claim form, will release defendants from all wage and

hour claims that were brought, or could have been brought, in

this action through the date of this Order (Rumack Letter, Ex. A

§§ 1. 2 8, 4. 1 (A) ) .

                The Settlement Agreement also provides that neither

side shall make any statement to the media about the settlement,

other than"' [t]he matter has been resolved'"          (Rumack Letter, Ex.

A §    4. 2 (B)) .

                Finally, the Settlement Agreement provides that either

party has the right to terminate the Settlement Agreement if I

decline to preliminarily or finally approve the Settlement



                                       7
       Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 69 of 99



Agreement, except if the denial is solely due to attorneys' fees

(Rumack Letter, Ex. A§ 2.8(A)).             Additionally, defendants have

the right to terminate the Settlement Agreement if ten percent or

more of the putative class members opt out            (Rumack Letter, Ex. A

§   2. 8 (B)).



III.        Analysis


        A.     Conditional Certification
               of the NYLL Rule 23 Class


                 Plaintiffs request that the Court conditionally cer-

tify, for the purpose of settlement only, a class pursuant to

Rule 23 consisting of individuals who worked as servers, runners,

bussers and bartenders and who received tips at Nello from August
                                                  3
19, 2009 through the date of this Order.

                 "Before certification is proper for any purpose --

settlement, litigation, or otherwise -- a court must ensure that

the requirements of Rule 23(a) and (b)           have been met."    Denney v.

Deutsche Bank AG,         443 F.3d 253, 270   (2d Cir. 2006); accord Manley

v. Midan Rest.         Inc., 14 Civ. 1693   (HBP), 2016 WL 1274577 at *3




        3
       Individuals who meet this definition, but who have released
all claims against defendants as a result of settlements in cases
bearing docket numbers 09 Civ. 9940 (PAC) (S.D.N.Y.) and 12 Civ.
3060 (JPO) (S.D.N.Y.), would be excluded from this putative
class.

                                        8
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 70 of 99



(S.D.N.Y. Mar. 30, 2016)      (Pitman, M.J.); Long v. HSBC USA Inc.,

14 Civ.   6233   (HBP), 2015 WL 5444651 at *5   (S.D.N.Y. Sept. 11,

2015)   (Pitman, M.J.); Cohen v. J.P. Morgan Chase & Co., 262

F.R.D. 153, 157-58 (E.D.N.Y. 2009).       Class certification under

Rule 23(a)    requires that

              (1) the class is so numerous that joinder of all mem-
             bers is impracticable; ( 2) there are questions of law
             or fact common to the class; ( 3) the claims .    . of
             the representative parties are typical of the claims .-
                  . of the class; and (4) the representative parties
             will fairly and adequately protect the interests of the
             class.

             "If each of these four threshold requirements are met,

class certification is appropriate if the action also satisfies

one of the three alternative criteria set forth in Rule 23(b)              "
Long v. HSBC USA Inc., supra, 2015 WL 5444651 at *5; accord

Manley v. Midan Rest.     Inc., supra, 2016 WL 1274577 at *3;

Lizondro-Garcia v. Kefi LLC,     300 F.R.D. 169, 174     (S.D.N.Y. 2014)

(Pitman, M.J.).     Here, plaintiffs argue that class certification

is proper under Rule 23(b) (3), which provides that a class action

may be maintained where

             the questions of law or fact common to class members
             predominate over any questions affecting only individ-
             ual members, and     . a class action is superior to
             other available methods for fairly and efficiently
             adjudicating the controversy.

             The party seeking class certification bears the burden

of establishing each of these elements by a "preponderance of the


                                     9
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 71 of 99



evidence."     Teamsters Local 445 Freight Div.               Pension Fund v.

Bombardier Inc.,       546 F.3d 196, 202        (2d Cir. 2008); see Amchem

Prods.,    Inc. v. Windsor,      521 U.S.      591,   614   (1997);    Fedotov v.

Peter T. Roach & Assocs.,         P.C.,   354 F. Supp. 2d 471,           478   (S.D.N.-

Y. 2005)    (Haight,    D.J.).   Although the Second Circuit has "di-

rected district courts to apply Rule 23 according to a liberal

rather than a restrictive interpretation," In re NASDAQ Market-

Makers Antitrust Litig.,         169 F.R.D. 493,        504   (S.D.N.Y. 1996)

(Sweet,    D.J.), citing,    inter alia,        Korn v.     Franchard Corp.,       456

F.2d 1206, 1208-09       (2d Cir. 1972), class certification should not

be granted unless, after a "'rigorous analysis,'" the court is

satisfied that Rule 23's requirements have been met.                      Spagnola v.

Chubb Corp., 264 F.R.D. 76,         92    (S.D.N.Y. 2010)       (Baer, D.J.),

quoting In re Initial Pub. Offerings Sec. Litig.,                     471 F.3d 24,       33

(2d Cir. 2006).        Any doubts concerning the propriety of class

certification should be resolved in favor of class certification.

Long v. HSBC USA Inc.,       supra, 2015 WL 5444651 at *6, citing

Levitt v.    J.P. Morgan Sec.,      Inc.,      710 F.3d 454,     464    (2d Cir.

2013) .




                                          10
        Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 72 of 99



               1.   Rule 23(a) 's Requirements


                      a.   Numerosity


               Rule 23(a)     requires that the members of the proposed

class be "so numerous that joinder of all members is impractica-

ble."      Here, plaintiffs' counsel represents that it has identi-

fied more than 82 members of the putative class                        (Rumack Deel.         ~


20) .     This clearly meets the numerosity requirement.                         Alcantara

v . CNA Mgmt . , Inc . , 2 6 4 F . R . D. 61 , 6 4 ( S . D . N . Y . 2 0 0 9 )   ( Jones ,

D. J.)    (" [N] umerosi ty is generally presumed when the prospective

class consists of 40 members or more."), citing Iglesias-Mendoza

v. La Belle Farm,          Inc., 239 F.R.D. 363, 370             (S.D.N.Y. 2007)

(McMahon, D.J.); accord Consolidated Rail Corp. v. Town of Hyde

Park, 47 F.3d 473,          483   (2d Cir. 1995); Lizondro-Garcia v. Kefi

LLC, supra, 300 F.R.D. at 174.


                      b.    Commonality


               Rule 23(a) also requires the existence of questions of

law or fact common to the class.                    The Supreme Court has empha-

sized that "[c]ommonality requires the plaintiff to demonstrate

that the class members 'have suffered the same injury.'"                              Wal-

Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349-50                         (2011), quoting

General Tel. Co. v. Falcon, 457 U.S. 147, 157                       (1982).       "[S]ince

                                               11
       Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 73 of 99



[a]ny competently crafted class complaint literally raises common

questions," I must assess whether the common questions are

capable of "generat[ing] common answers apt to drive the resolu-

tion of the litigation."         Wal-Mart Stores, Inc. v. Dukes, supra,

564 U.S. at 349-50 (emphasis and second alteration in original;

internal quotation marks omitted); accord Lizondro-Garcia v. Kefi

LLC,    supra,   300 F.R.D. at 175.      "[P]laintiffs may meet the

commonality requirement where the individual circumstances of

class members differ, but 'their injuries derive from a unitary

course of conduct by a single system.'"            Fox v. Cheminova,     Inc.,

213 F.R.D. 113, 126 (E.D.N.Y. 2003), quoting Marisol A. v.

Giuliani, 126 F.3d 372, 377           (2d Cir. 1997)   (~   curiam)     "Even a

single common legal or factual question will suffice."                Jackson

v. Bloomberg, L.P., 298 F.R.D. 152, 162 (S.D.N.Y. 2014)               (Oetken,

D.J.)    (internal quotation marks omitted)

              Plaintiffs claim, and defendants do not dispute, that

class members worked as tipped employees for defendants on or

after August 19, 2009.          Plaintiffs also identify several ques-

tions common to the putative class, including whether defendants

paid minimum wages and whether defendants misappropriated tips

(Pl. 's Mem., at 16).         This is sufficient to satisfy the commonal-

ity requirement.       See,   ~.g.,   Shahriar v. Smith & Wollensky Rest.

Grp., Inc.,      659 F. 3d 234, 252     (2d Cir. 2011)   (" [T] he District


                                         12
     Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 74 of 99



Court properly found there to be questions of law or fact common

to the class .          . since the Plaintiffs' NYLL class claims all

derive from the same compensation policies and tipping practices-

        . " ) ; San ch e z v . JM P Ventures , L . L . C . , 1 3 Ci v . 7 2 6 4 ( GWG ) ,

2015 WL 539506 at *3 (S.D.N.Y. Feb. 10, 2015)                   (Gorenstein, M.J.);

Flores v. One Hanover, LLC, 13 Civ. 5184                 (AJP), 2014 WL 632189 at

*3   (S.D.N.Y. Feb. 18, 2014)         (Peck, M.J.)       (plaintiffs and class

members "share common issues of fact and law, including whether

Defendants unlawfully took a 'tip credit' and paid less than the

minimum wage              [and] misappropriated tips by unlawfully

distributing a portion to non-tip eligible workers")                       Lizondro-

Garcia v. Kefi LLC, supra, 300 F.R.D. at 175.


                   c.    Typicality


            Rule 23(a) 's third requirement, typicality, ensures

that "'maintenance of a class action is economical and [that] the

named plaintiff's claim and the class claims are so interrelated

that the interests of the class members will be fairly and

adequately protected in their absence.'"                  Marisol A. v. Giuliani,

supra, 126 F.3d at 376 (alteration in original), quoting General

Tel. Co. v. Falcon, supra,          457 U.S. at 157 n.13.            "The typicality

requirement is satisfied where 'each class member's claim arises

from the same course of events and each class member makes

                                           13
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 75 of 99



similar legal arguments to prove the defendant's liability.'"

Long v. HSBC USA Inc., supra, 2015 WL 5444651 at *7, quoting,

inter alia,    In re Flag Telecom Holdings, Ltd. Sec. Litig., 574

F.3d 29, 35 (2d Cir. 2009); accord Marisol A. v. Giuliani, supra,

126 F.3d at 376; Manley v. Midan Rest. Inc., supra, 2016 WL

1274577 at *4.

             Plaintiffs satisfy the typicality requirement of Rule

23(a) because their claims arise from the same factual and legal

circumstances that form the bases of the putative class members'

claims.     Specifically, plaintiffs and members of the putative

class worked as tipped employees for defendants and claim that

they were subjected to the same minimum wage and tipping prac-

tices   (Pl. 's Mem., at 16-17)    This is sufficient to satisfy the

typicality requirement.


                  d.   Adequacy


             To satisfy Rule 23 (a)' s adequacy requirement,     "the

named plaintiffs must 'possess the same interest[s] and suffer

the same injur[ies] as the class members.'"         In re Literary Works

in Elec. Databases Copyright Litig.,      654 F.3d 242, 249     (2d Cir.

2011)     (alterations in original), quoting Amchem Prods.,      Inc. v.

Windsor, supra, 521 U.S. at 625-26.       "Adequate representation is

a twofold requirement:      class counsel must be qualified and able


                                    14
     Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 76 of 99



to conduct the proposed litigation, and the class representatives

must not have interests antagonistic to those of the other class

members."       Fox v. Cheminova,     Inc., supra, 213 F.R.D. at 127,

citing In re Drexel Burnham Lambert Grp.,             Inc.,   960 F.2d 285, 291

(2d Cir. 1992); accord Cordes & Co. Fin. Servs., Inc. v. A.G.

Edwards    &   Sons,    Inc., 502 F.3d 91,   99   (2d Cir. 2007).

               Plaintiffs' counsel has cited five recent multi-plain-

tiff cases for which he has served as the attorney of record and

states that that is a non-exhaustive list             (Rumack Deel.   ~   30).

Additionally, there is no evidence that the named plaintiffs have

any conflicts with any of the class members.              Accordingly,     I

conclude that plaintiffs satisfy the adequacy requirement of Rule

23 (a) ( 4).


                       e.   The Implied Requirement
                            of Ascertainability


               Ascertainability is not expressly required under the

terms of Rule 23, but is an implied element of class certifica-

tion.     As explained by the late Honorable Harold Baer, United

States District Judge, in Fears v. Wilhelmina Model Agency,                    Inc.,

02 Civ. 4911       (HB), 2003 WL 21659373 at *2       (S.D.N.Y. July 15,

2003) :

               "[W]hile Rule 23(a) does not expressly require that a
               class be definite in order to be certified, a require-


                                        15
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 77 of 99



            ment that there be an identifiable [aggrieved] class
            has been implied by the courts."   In re Methyl Tertiary
            Butyl Ether ( "MTBE") Prods. Liability Li tig. , 2 0 9
            F.R.D. 323, 336 (S.D.N.Y. 2002) (internal quotes and
            citations omitted); Dunnigan v. Metropolitan Life Ins.
            Co., 214 F.R.D. 125, 135 (S.D.N.Y. 2003).    "An identi-
            fiable class exists if its members can be ascertained
            by reference to objective criteria." MTBE Prods., 209
            F.R.D. at 336.   Membership should not be based on
            subjective determinations, such as the subjective state
            of mind of a prospective class member, but rather on
            objective criteria that are administratively feasible
            for the Court to rely on to determine whether a partic-
            ular individual is a member of the class.    Id.     Fur-
            ther, the Court "must be able to make this determina-
            tion without having to answer numerous fact-intensive
            inquiries."   Id. at 336 n.20 (quoting Daniels v. City
            of New York, 198 F.R.D. 409, 414 (S.D.N.Y. 2001).

(Alterations in original); accord Brecher v. Republic of Argen-

tina,   806 F.3d 22, 24    (2d Cir. 2015); Flores v. Anjost Corp., 284

F.R.D. 112, 122 (S.D.N.Y. 2012)      (McMahon, D.J.); see Manual for

Complex Litigation§ 21.222 at 270        (4th ed. 2004)   ("Although the

identity of individual class members need not be ascertained

before class certification, the membership of the class must be

ascertainable.") .      In this case, plaintiffs' counsel represents,

and defendants do not dispute, that both plaintiffs and defen-

dants produced extensive documentation,       including pay stubs and

schedules, from which class members can be identified (Rumack

Deel. '!!'!! 14-16).   Because plaintiffs can identify the class by

reviewing these documents,      I conclude that the implied

ascertainability requirement of Rule 23 is met here.



                                    16
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 78 of 99




           2.   Rule 2 3 (b) ( 3) 's Requirements


          As discussed above, Rule 23 (b) (3)        requires that a

plaintiff seeking to represent a class establish "that the

questions of law or fact common to class members predominate over

any questions affecting only individual members, and that a class

action is superior to other available methods for fairly and

efficiently adjudicating the controversy."


                 a.     Predominance


           The Second Circuit explained the predominance require-

ment in Moore v.      PaineWebber,   Inc.,   306 F.3d 1247, 1252   (2d Cir.

2002) :

                "The Rule 2 3 (b) ( 3) predominance inquiry tests
           whether proposed classes are sufficiently cohesive to
           warrant adjudication by representation." Amchem Prods-
           ., Inc. v. Windsor, 521 U.S. 591, 623, 117 S. Ct. 2231,
           138 L.E.2d 689 (1997).      It is a more demanding crite-
           rion than the commonality inquiry under Rule 23(a).
           Id. at 623-24, 117 S. Ct. 2231.      Class-wide issues
           predominate if resolution of some of the legal or
           factual questions that qualify each class member's case
           as a genuine controversy can be achieved through gener-
           alized proof, and if these particular issues are more
           substantial than the issues subject only to individual-
           ized proof.   [In re Visa Check/MasterMoney Antitrust
           Litig., 280 F. 3d 124, 136 (2d Cir. 2001)].

See Myers v. Hertz Corp.,      624 F.3d 537, 549     (2d Cir. 2010)

("[E]conomies of time, effort, and expense in fully resolving



                                       17
     Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 79 of 99




each plaintiff's claim will only be served, and the predominance

requirement satisfied, if the plaintiffs can show that

some .     . questions can be answered with respect to the members

of the class as a whole through generalized proof and that those

common issues are more substantial than individual ones."           (brack-

ets in original; internal quotation marks and citations omit-

ted) ) .

            Plaintiffs' counsel argues that the predominance

requirement is satisfied because the class is unified by common

factual and legal issues:       "[C]lass members' common factual

allegations and legal theory,      i-~·   that Defendants implemented

the same employment policies and practices, which violated

federal and state wage and hour laws, predominate over any

variations among class members"       (Pl. 's Mem., at 18).    Again,

defendants do not dispute plaintiffs' counsel's contention.

            Defendants' alleged failure to pay minimum wages and

misappropriation of plaintiffs' tips are the central issues in

this litigation and relate to the general practices of defendants

with respect to their tipped employees.         Accordingly, the predom-

inance requirement is met.       Lizondro-Garcia v. Kefi LLC, supra,

300 F.R.D. at 177     ("Because defendants' practices applied to

members of the putative NYLL class uniformly, questions regarding

the legality of those policies 'are about the most perfect

                                     18
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 80 of 99



questions for class treatment.'"), quoting Iglesias-Mendoza v. La

Belle Farm,   Inc., supra, 239 F.R.D. at 373; accord Shahriar v.

Smith & Wollensky Rest. Grp.,        Inc., supra,   659 F.3d at 253

(predominance requirement satisfied where plaintiffs alleged that

servers were required to share tips with a manager).


                  b.   Superiority


           Rule 23(b) (3) also requires plaintiffs to demonstrate

that class-wide adjudication is "superior to other available

methods for fairly and efficiently adjudicating the controversy."

In making this determination, the court must balance "the advan-

tages of a class action against those of alternative available

methods of adjudication."      Anwar v.     Fairfield Greenwich Ltd.,      289

F.R.D. 105, 114    (S.D.N.Y. 2013)     (Marrero,    D.J.), vacated on other

grounds sub nom., St. Stephen's Sch. v. PricewaterhouseCoopers

Accountants N.V., 570 F. App'x 37          (2d Cir. 2014)   (summary order)

Rule 23(b) (3)   sets forth four non-exhaustive factors relevant to

the superiority inquiry:

           (A) the class members' interests in individually con-
           trolling the prosecution or defense of separate ac-
           tions; (B) the extent and nature of any litigation
           concerning the controversy already begun by or against
           class members; (C) the desirability or undesirability
           of concentrating the litigation of the claims in the
           particular forum; and (D) the likely difficulties in
           managing a class action.



                                      19
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 81 of 99



          Although there has been previous litigation against

defendants arising out of similar allegations presented here, see

footnote 3, supra, the rest of these factors weigh in favor of

superiority.   First, litigation by way of a class action is more

economically feasible due to the putative class members' limited

financial resources    (Pl. 's Mem., at 19).    Accordingly,   "[a] class

action is likely the only means by which all plaintiffs can

practically adjudicate their state law claims."         Long v. HSBC USA

Inc., supra, 2015 WL 5444651 at *9; see Iglesias-Mendoza v. La

Belle Farm, Inc.,   supra, 239 F.R.D. at 373.       Second, concentrat-

ing this litigation in the Southern District of New York is

appropriate because the allegedly wrongful conduct occurred

within this jurisdiction, and Defendants' business is located in

the jurisdiction (Pl. 's Mem., at 19).       Third, class adjudication,

as opposed to multiple individual actions, will conserve judicial

resources and avoid the waste and delay of repetitive proceedings

on the same issues.

           Accordingly,   for all the foregoing reasons,       I condi-

tionally certify, pursuant to Rule 23(a)       and (b) (3), a class

consisting of individuals who worked as servers, runners, bussers

and bartenders and who received tips at Nello from August 19,




                                    20
      Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 82 of 99



                                                 4
2009 through the date of this Order.                 See,   ~.g.,   Grant v. Warner

Music Grp. Coro.,        13 Civ. 4449       (PGG),   13 Civ. 5031     (PGG), 2015 WL

10846300 at *l        (S.D.N.Y. Aug. 21, 2015)         (Gardephe, D.J.)       (condi-

tionally certifying class "consisting of all individuals who were

Interns for Defendants in the State of New York from June 17,

2007 through the date of this Preliminary Approval Order"); Davis

v. J.P. Morgan Chase & Co., 775 F. Supp. 2d 601,                    612   (W.D.N.Y.

2011)        (conditionally certifying class "consisting of all individ-

uals who were employed by defendant JPMorgan Chase in the United

States in a Covered Position either (1) at any time from Septem-

ber 8, 1999 through the date of this Decision and Order in any

state other than New York, or (2) at any time from September 8,

1996 through the date of this Decision and Order in New York

State").


        B.     Appointment of Class Counsel


                Rule 23 (c) (1)   (B)   provides that "[a] n order that certi-

fies a class action must .                . appoint class counsel under Rule

2 3 ( g) . "   Darren P. B. Ruma ck, Esq. , lead counsel for plain ti ff s,




         4
      Individuals who meet this definition, but who have released
all claims against defendants as a result of settlements in cases
bearing docket numbers 09 Civ. 9940 (PAC) (S.D.N.Y.) and 12 Civ.
3060 (JPO) (S.D.N.Y.), are excluded from the class.

                                            21
        Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 83 of 99



requests that I designate his firm,                  the Klein Law Group, P.C., as

counsel for the NYLL class.

               Rule 23 (g) ( 1) (A) sets forth four factors that must be

considered in appointing class counsel:

               (i) the work counsel has done in identifying or inves-
               tigating potential claims in the action; (ii) counsel's
               experience in handling class actions, other complex
               litigation, and the types of claims asserted in the
               action; (iii) counsel's knowledge of the applicable
               law; and (iv) the resources that counsel will commit to
               representing the class.

A court may also consider "any other matter pertinent to coun-

sel's ability to fairly and adequately represent the interests of

the class."       Fed. R. Ci v. P. 2 3 ( g) ( 1) ( B) .

               As discussed in Section I I I (A) ( 1) ( d) , supra, plain-

tiffs' counsel has experience litigating wage-and-hour cases,

including multi-plaintiff cases, and is knowledgeable concerning

the applicable law (Rumack Deel.                ~~   29, 30-31, 33).       Moreover,

the Klein Law Group, P.C. has done substantial work in investi-

gating, prosecuting and settling the action (Rumack Deel.                        ~~   11-

19) .     Although the Klein Law Group,              P.C. did not represent

plaintiffs from the lawsuit's inception, counsel met with several

of the named plaintiffs, reviewed documents and corresponded with

defendants regarding pending discovery matters before their

substitution as counsel            (Rumack Deel.          ~   12).   When substituted as

counsel, counsel prosecuted the action and participated in an


                                              22
        Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 84 of 99



hours-long mediation to resolve the dispute            (Rumack Deel. ]] 15-

19) .     Accordingly, the Klein Law Group,       P.C. is appointed counsel

for the class.


         C.   Preliminary Approval
              of the Settlement Agreement


               Plaintiffs also seek preliminary approval of the

Settlement Agreement, which would resolve the claims brought on

behalf of the FLSA collective and the NYLL class.

               Pursuant to Rule 23(e), the settlement of a class

action is not effective until judicially approved.              Although

there is a general policy favoring settlements, the court may

approve a class action settlement only if it is "fair, adequate,

and reasonable, and not a product of collusion."              Joel A. v.

Giuliani, 218 F.3d 132, 138         (2d Cir. 2000).     "A court determines

a settlement's fairness by looking at both the settlement's terms

and the negotiating process leading to settlement."              Wal-Mart

Stores, Inc. v. Visa U.S.A., Inc.,           396 F.3d 96, 116 (2d Cir.

2005), citing D'Amato v. Deutsche Bank, 236 F.3d 78, 85              (2d Cir.

2001) .

               In assessing procedural fairness,       there is a "presump-

tion of fairness,       reasonableness, and adequacy as to the settle-

ment where 'a class settlement [is]           reached in arm's-length



                                        23
      Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 85 of 99



negotiations between experienced, capable counsel after meaning-

ful discovery.'"       McReynolds v. Richards-Cantave,      588 F.3d 790,

803   (2d Cir. 2009)    (alteration in original), quoting Wal-Mart

Stores, Inc. v. Visa U.S.A.,       Inc., supra, 396 F.3d at 116.

             In assessing whether a settlement is substantively

fair,   reasonable and adequate, courts in this Circuit use the

nine-factor test set forth in City of Detroit v. Grinnell Corp.,

495 F.2d 448,    463   (2d Cir. 1974), abrogated on other grounds 12.y

Goldberger v.     Integrated Res.,   Inc., 209 F.3d 43     (2d Cir. 2000)

McReynolds v. Richards-Cantave, supra,         588 F.3d at 804; accord

Charron v. Wiener, 731 F.3d 241, 247         (2d Cir. 2013); Morris v.

Affinity Health Plan, Inc., 859 F. Supp. 2d 611,           619   (S.D.N.Y.

2012)    (A. Carter, D.J.).    Those factors include:

             (1) the complexity, expense and likely duration of the
             litigation; ( 2) the reaction of the class to the set-
             tlement; (3) the stage of the proceedings and the
             amount of discovery completed; ( 4) the risks of estab-
             lishing liability; ( 5) the risks of establishing dam-
             ages; ( 6) the risks of maintaining the class action
             through the trial; ( 7) the ability of the defendants to
             withstand a greater judgment; (8) the range of reason-
             ableness of the settlement fund in light of the best
             possible recovery; (9) the range of reasonableness of
             the settlement fund to a possible recovery in light of
             all the attendant risks of litigation.

McReynolds v. Richards-Cantave, supra,         588 F.3d at 804, quoting

City of Detroit v. Grinnell Corp., supra,         495 F.2d at 463.




                                      24
   Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 86 of 99



          Preliminary approval is the first step in the settle-

ment of a class action whereby the court "must preliminarily

determine whether notice of the proposed settlement .             should

be given to class members in such a manner as the court directs,

and an evidentiary hearing scheduled to determine the fairness

and adequacy of settlement."     Manley v. Midan Rest. Inc., supra,

2016 WL 1274577 at *8   (alteration in original; internal quotation

marks omitted); accord Lizondro-Garcia v. Kefi LLC, supra,         300

F.R.D. at 179; Davis v. J.P. Morgan Chase & Co., supra, 775 F.

Supp. 2d at 607.

                Preliminary approval of a settlement agreement
          requires only an "initial evaluation" of the fairness
          of the proposed settlement on the basis of written
          submissions and an informal presentation by the set-
          tling parties.   Clark v. Ecolab, Inc., Nos. 07 Civ.
          8623 (PAC) et al., 2009 WL 6615729, at *3 (S.D.N.Y.
          Nov. 27, 2009) (citing Herbert B. Newberg & Alba Conte,
          Newbera on Class Actions ("Newberg") § 11.25 (4th ed.
          2002)).   Nevertheless, courts often grant preliminary
          settlement approval without requiring a hearing or a
          court appearance.   See Hernandez v. Merrill Lynch &
          Co., Inc., No. 11 Civ. 8472 (KBF) (DCF), 2012 WL 586274-
          9, at *1 (S.D.N.Y. Nov. 15, 2012) (granting preliminary
          approval based on plaintiffs' memorandum of law, attor-
          ney declaration, and exhibits).   To grant preliminary
          approval, the court need only find that there is
          "'probable cause' to submit the [settlement] to class
          members and hold a full-scale hearing as to its fair-
          ness."   In re Traffic Exec. Ass'n, 627 F.2d 631, 634
           (2d Cir. 1980); see Newberg§ 11.25 ("If the prelimi-
          nary evaluation of the proposed settlement does not
          disclose grounds to doubt its fairness .     . and ap-
          pears to fall within the range of possible approval,"
          the court should permit notice of the settlement to be
          sent to class members); see also Girault v. Supersol


                                   25
       Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 87 of 99



             661 Amsterdam, LLC, No. 11 Civ. 6835 (PAE), 2012 WL
             2458172, at *1 (S.D.N.Y. June 28, 2012) (granting
             preliminary approval where the "proposed Settlement
             Agreement [was] within the range of possible settlement
             approval, such that notice to the Class [was] appropri-
             ate"); Danieli v. IBM, No. 08 Civ. 3688, 2009 WL
             6583144, at *4-5 (S.D.N.Y. Nov. 16, 2009) (granting
             preliminary approval where settlement "has no obvious
             defects" and proposed allocation plan is "rationally
             related to the relative strengths and weaknesses of the
             respective claims asserted").   "If the proposed settle-
             ment appears to fall within the range of possible
             approval, the court should order that the class members
             receive notice of the settlement." Yuzary, 2013 WL
             1832181, at *1 (internal quotation marks and citation
             omitted).

Tiro v.    Public House Invs., LLC, 11 Civ. 7679        (CM), 11 Civ. 8249

(CM), 2013 WL 2254551 at *1        (S.D.N.Y. May 22, 2013)     (McMahon,

D.J.)    (alterations in original).

              I previously refused to preliminarily approve the

Settlement Agreement on several grounds          (Order, dated May 23,

2017    (D.I. 61)).    First, it was impossible to evaluate the

reasonableness of the settlement fund because counsel did not

provide an estimate of the putative class's damages.             Second, the

Settlement Agreement contained a general release for the named

plaintiffs that ran only in favor of defendants.             Third, the

Settlement Agreement contained a clause in Section 4.2(C) prohib-

iting plaintiffs from publicizing the terms of the agreement.                 I

ordered the parties to either (1)           (a) provide an estimate of the

putative class's damages;        (b) narrow the named plaintiffs'



                                       26
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 88 of 99



release to the conduct set forth in the lawsuit and (c) delete

the confidentiality clause identified above or (2)         file a letter

indicating their intention to abandon the settlement and proceed

with litigation.

           The parties have submitted a revised Settlement Agree-

ment that addresses the foregoing issues.        In accordance with my

previous Order, counsel has provided an estimate of the putative

class's damages.    Counsel has also deleted the general release

from the Settlement Agreement; instead, the named plaintiffs

agreed to a general release by a separate agreement. 5         Finally,

the parties deleted the confidentiality clause that previously

appeared in Section 4.2(C)     of the Settlement Agreement.

           Applying the foregoing principles, including the

Grinnell factors "to the extent they are relevant at the prelimi-

nary stage," Long v. HSBC USA Inc., supra, 2015 WL 5444651 at *3,

I conclude, based on plaintiffs' memorandum of law, the declara-

tion of Darren P.B. Rumack, Esq., and my own review of the

Settlement Agreement, that there is probable cause to believe

that the Settlement Agreement is fair,       reasonable and adequate.



     5
      Such a bifurcated settlement agreement is permissible.
Ortiz v. Breadroll, LLC, 16 Civ. 7998 (JLC), 2017 WL 2079787 at
*2 (S.D.N.Y. May 15, 2017) (Cott, M.J.); Yunda v. SAFI-G, Inc.,
15 Civ. 8861 (HBP), 2017 WL 1608898 at *2 (S.D.N.Y. Apr. 28,
2017) (Pitman, M.J.); Abrar v. 7-Eleven, Inc., No. 14-cv-6315
(ADS) (AKT), 2016 WL 1465360 at *l (E.D.N.Y. Apr. 14, 2016).

                                    27
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 89 of 99



            First, litigation of this matter, which includes more

than 82 class members and both federal and state claims, through

trial would be complex, costly and long.         Henry v. Little Mint,

Inc., 12 Civ. 3996 (CM), 2014 WL 2199427 at *7          (S.D.N.Y. May 23,

2014)   (McMahon, D. J.)   ("'Most class actions are inherently

complex and settlement avoids the costs, delays and [the] multi-

tude of other problems associated with them.'"), quoting In re

Austrian & German Bank Holocaust Litig., 80 F. Supp. 2d 164, 174

(S.D.N.Y. 2000)    (Kram, D.J.), aff'd sub nom.,      D'Amato v. Deutsche

Bank, supra, 236 F.3d 78.      Additional discovery, including

depositions of all parties, would be required (Pl. 's Mem., at 9).

"Preparation for trial would .        . seriously prolong the outcome

of this suit in addition to consuming tremendous amounts of time,

expenses and judicial resources."         Sewell v. Bovis Lend Lease,

Inc., 09 Civ. 6548    (RLE), 2012 WL 1320124 at *7       (S.D.N.Y. Apr.

16, 2012)   (Ellis, M. J.).   Moreover,    "[l] itigating the claims of

[more than 80] putative class members would undoubtedly yield

expensive litigation costs that can be curbed by settling the

action."    Sewell v. Bovis Lend Lease,      Inc.,   supra, 2012 WL

1320124 at *7.

            Second, discovery has advanced sufficiently to allow

the parties to resolve the case responsibly.           The parties have

exchanged thousands of pages of documents, including tip sheets,


                                    28
        Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 90 of 99



pay stubs, schedules, personnel files,           employee handbooks and tax

forms     (Rumack Deel.   ~~   15-16).   Additionally, the parties engaged

in an hours-long mediation with an experienced, neutral, third-

party mediator before reaching their settlement (Rumack Deel.                 ~~


17-19).      This factor further weighs in favor of preliminarily

finding the settlement fair,         adequate and reasonable.       Silverste-

in v. AllianceBernstein, L.P.,           09 Civ. 5904    (JPO), 2013 WL

4713553 at *2       (S.D.N.Y. Aug. 27, 2013)     (Oetken, D.J.); Palacio v.

E*TRADE Fin. Corp., 10 Civ. 4030           (RJH) (DCF), 2012 WL 1058409 at

*1 (S.D.N.Y. Mar. 12, 2012)         (Freeman, M.J.).

               Third, plaintiffs would face real risks with respect to

establishing liability and damages, as well as maintaining the

class action,      if the case proceeded to trial.          Defendants have

potentially strong defenses to plaintiffs' allegation that

defendants misappropriated plaintiffs' tips.               Specifically, while

plaintiffs alleged that five individuals were not entitled to

participate in the tip pool, defendants have provided information

indicating that four of these individuals could legally partici-

pate in the tip pool        (Pl. 's Mem., at 13).       Additionally, defen-

dants contend that their actions were not willful              (Pl. 's Mem., at

11) .     Further, if this case were to continue to trial, defendants

would likely contend that class certification would be inappro-

priate because determining liability and damages would require


                                         29
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 91 of 99



individual determinations for each putative class member               (Pl. 's

Mem., at 11-12).

            Fourth, defendants' ability to satisfy a greater

judgment is unclear.       "Even if [defendants]   could have withstood

a greater judgment, a      'defendant's ability to withstand a greater

judgment, standing alone, does not suggest that the settlement is

unfair.'"     Beckman v.   KeyBank, N.A.,   293 F.R.D.    467,   476   (S.D.N.-

Y. 2013)    (Ellis, M.J.), quoting Frank v. Eastman Kodak Co., 228

F.R.D. 174, 186 (W.D.N.Y. 2005).

            Fifth, the settlement fund represents a substantial

percentage of plaintiffs' best possible recovery; given the risks

of litigation, the amount of the settlement weighs in favor of

approving the settlement.       Plaintiffs' counsel has calculated

that the putative class is owed at least $375,000.00 in misappro-

priated tips    (Rumack Deel.   ~   22), and the total settlement amount

is $342,500.00.     After deducting the service awards and attor-

neys'   fees and costs, class members will receive approximately

50% of their claimed misappropriated tips.         In light of the risks

of litigation, this recovery weighs in favor of approving the

settlement.     Bodon v.   Domino's Pizza, LLC, No.      09-CV-2941     (SLT),

2015 WL 588656 at *6       (E.D.N.Y. Jan. 16, 2015)      (Report & Recommen-

dation)    (" [T] he question [in assessing the fairness of a class

action settlement] is not whether the settlement represents the


                                      30
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 92 of 99



highest recovery possible .        . but whether it represents a

reasonable one in light of the many uncertainties the class

faces .         " (internal quotation marks omitted)), adopted sub
nom . .Qy, Bodon v. Domino's Pizza,      Inc., 2015 WL 588680   (E.D.N.Y.

Feb. 11, 2015); Massiah v. MetroPlus Health Plan,         Inc., No. 11-

cv-05669 (BMC), 2012 WL 5874655 at *5        (E.D.N.Y. Nov. 20, 2012)

("[W]hen a settlement assures immediate payment of substantial

amounts to class members, even if it means sacrificing specula-

tive payment of a hypothetically larger amount years down the

road, settlement is reasonable               " (internal quotation marks
omitted; assessing fairness of class action settlement)).

           Finally, the Settlement Agreement was reached after

arm's-length negotiations between counsel, which included an

hours-long mediation before a neutral, third-party mediator

(Rumack Deel.    ~~   17-19)   In light of counsels' experience and

conduct in this action, I have no reason to doubt that the terms
                                                                           6
of the Settlement Agreement are fair,        reasonable and adequate.




     6
      Although plaintiffs do not apply at this time for attor-
neys' fees and costs, the claims administrator's costs or the
service awards to the named plaintiffs, such items are routinely
approved in this Circuit.   Lizondro-Garcia v. Kefi LLC, supra,
300 F.R.D. at 180; see Chavarria v. New York Airport Serv., LLC,
875 F. Supp. 2d 164, 177-79 (E.D.N.Y. 2012); Morris v. Affinity
Health Plan, Inc., supra, 859 F. Supp. 2d at 622-24.

                                    31
      Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 93 of 99



                Accordingly, plaintiffs' motion for preliminary ap-

proval of the Settlement Agreement is granted.


        D.      Plaintiffs' Proposed Notice


                 Plaintiffs also seek approval of the revised Proposed

Notice accompanying their motion (Rumack Letter, Ex. B) . 7             Pursu-

ant to the Settlement Agreement, the settlement claims adminis-

trator will mail the Proposed Notice to each class member's last

known address by first-class mail               (Rumack Letter, Ex. A§§ 1.9,

2. 4 (B)).      Additionally, if notices to any class members are

returned as undeliverable, the claims administrator "shall take

reasonable steps to obtain the correct address of such Class

Member, including one skip trace, and shall attempt a re-mailing

provided it obtains a more recent address"              (Rumack Letter, Ex. A

§   2. 4 (C))

                 "Where, as here, the parties seek simultaneously to

certify a settlement class and to settle a class action, the

elements of Rule 23(c) notice (for class certification) are

combined with the elements of Rule 23(e) notice               (for settlement

or dismissal) . "        In re Global Crossing Sec. & ERISA Litig., 225

F.R.D. 436,        448   (S.D.N.Y. 2004)   (Lynch, then D.J., now Cir. J.);


        7
     Counsel revised the Proposed Notice after I had a confer-
ence call with all counsel on August 15, 2017.

                                           32
         Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 94 of 99



accord Gatto v.             Sentry Servs.,            Inc.,    13 Civ.       5721     (RMB) (GWG),

2014 WL 7338721 at *3                 (S.D.N.Y.        Dec.    19,    2014)     (Berman,        D.J.);

Shapiro v.          JPMorgan Chase & Co.,               11 Civ.       8331     (CM) (MHD),       11 Civ.

7 9 61    (CM) ,    2 0 14 WL 12 2 4 6 6 6 at * 1 7        ( S . D . N . Y . Mar . 2 4 ,   2 0 14 )

(McMahon,          D.J.);    In re Citigroup Inc.                Sec.    Litig.,       965 F.         Supp.

2d 369,      379-80       (S.D.N.Y.           2013)   (Stein,     D.J.).

                   Pursuant to Rule 23 (c) (2) (B),                  "the court must direct

[that]      class members            [be provided with]              the best notice that is

practicable under the circumstances,                           including individual notice

to all members who can be identified through reasonable effort."

See Fed.R.Civ.P.             23(e) (1)         ("The court must direct notice in a

reasonable manner to all class members who would be bound by the

proposal. ") .          The notice must describe:

                    (i) the nature of the action; (ii) the definition of
                   the class certified; (iii) the class claims, issues, or
                   defenses; (iv) that a class member may enter an appear-
                   ance through an attorney if the member so desires; (v)
                   that the court will exclude from the class any member
                   who requests exclusion; (vi) the time and manner for
                   requesting exclusion; and (vii) the binding effect of a
                   class judgment on members under Rule 23 (c) (3)

Fed. R. Ci v. P.       2 3 ( c) ( 2) ( B) .

                   I conclude that the process described by counsel for

providing notice to the class comports with Rule 23 (c) (2) (B).

                   As to the form and content of the Proposed Notice,                                    I

find that a majority of the Rule 23 (c) (2) (B)                              requirements are



                                                      33
     Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 95 of 99



satisfied.      However, plaintiffs are directed to make the follow-

ing additional modifications to the Proposed Notice.

             First, a bullet point should be added under the section

entitled "IMPORTANT DEADLINES" setting out the last date on which

a claim can be filed.

             Second, the section entitled "DISMISSAL OF THE CASE AND

RELEASE OF CLAIMS" must be revised.          Section 4.l(A) of the

Settlement Agreement provides that "each individual Class Member,

who does not timely opt-out pursuant to this Agreement," will

release defendants and the other releasees "from all wage and

hour claims asserted, or wage and hour claims that could have

been asserted, under federal or state laws"         (Rumack Letter, Ex. A

§ 4. 1 (A)   (emphasis added) ) . 8   However, the Proposed Notice cur-

rently states that only those class members who submit a claim

form and cash their checks will release their FLSA claims.            The

Proposed Notice is ambiguous on the claims class members who do

not submit a claim form would release; while the first paragraph

states that "all Class Members will fully release and discharge

Defendants from any wage or hour claims and/or state or local



      8
      While the second paragraph of the release specifically
provides that those class members who submit a claim form will
release their FLSA claims (Rumack Letter, Ex. A§ 4.l(A)), the
language of the first paragraph, quoted above, is broad enough to
cover those class members who do not submit a claim form (Rumack
Letter, Ex. A§ 1. 7 (defining "Class Members")).

                                        34
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 96 of 99



wage and hour laws," the second paragraph states that "Class

Members that do not submit a claim form will still release their

NYLL claims against Defendants."         The Proposed Notice must be

revised to match the Settlement Agreement and consistently

provide that all class members who do not opt out, even those who

do not submit a claim form, will release claims under both the

FLSA and NYLL.

           Third, I direct that the first bullet point under the

second paragraph of the section entitled "HOW WILL MY SHARE BE

CALCULATED IF I PARTICIPATE?" be revised to correctly state

per Section 3.5(A) of the Settlement Agreement -- that "[e]ach

Class Member will be assigned one point for each week worked at

Nello from August 19, 2009 through July 28, 2017, the date the

settlement agreement was signed."         This section should also

explain that no class member who timely and validly submits a

claim form will receive less than $100.00.

           Fourth,   I direct that the second paragraph of the

section entitled "UNCASHED CHECKS" be revised to correctly state

-- per Section 4.l(A) of the Settlement Agreement -- that an

Authorized Claimant's "release of all FLSA and NYLL claims will

still be effective" if the Authorized Claimant does not cash his

or her settlement check.




                                    35
      Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 97 of 99



IV.    Conclusion


            Accordingly,         for all the foregoing reasons, plaintiffs'

motion is granted.          It is hereby ORDERED that:

                    1.     The proposed class is conditionally certified

             pursuant to Rule 23 (a)         and (b) (3).      Alexandru Surdu,

             Dino Tito, Anastasia Mayfat, Ciprian Grosu and Luis

             Lopez are appointed class representatives and the Klein

             Law Group,      P.C.   is appointed class counsel.

                    2.     The Settlement Agreement is approved prelimi-

             narily.

                    3.     Counsel shall submit a proposed revised notice

             to class members to my chambers no later than September

             22,   2017.

                    4.     Within 15 days of the date of this Order,

             defendants will provide the settlement claims adminis-

             trator and plaintiffs' counsel with a list,                in elec-

             tronic form,        of the   ( 1) names,   ( 2)   last known ad-

             dresses,      (3)   dates of employment and (4)         social secu-

             rity numbers of each class member.

                    5.     Within 40 days of the final approval of the

             notice to class members, the settlement claims adminis-

             trator shall mail, via first class mail, the revised



                                           36
   Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 98 of 99



          notice to the members of the class using each individ-

          ual's last known address.

               6.    Class members will have 45 days from the date

          the revised notice is mailed to file a claim form,         opt

          out of the settlement or file written objections.

               7.    The Court shall hold a fairness hearing on

          January 19, 2018 at 10:00 a.m. at the United States

          District Court for the Southern District of New York,

          500 Pearl Street, Courtroom 18-A, New York, New York

          10007.

               8.    No later than January 3, 2018, counsel for

          plaintiffs shall move and file a memorandum of law in

          support of final approval of the Settlement Agreement,

          an award of attorneys'     fees and costs and service

          awards.

                9.   The Clerk of the Court is respectfully re-

          quested to close Docket Items 58 and 66.

Dated:   New York, New York
         September 1, 2017

                                         SO ORDERED




                                         HENRY
                                         United States Magistrate Judge



                                    37
    Case 1:17-cv-08043-RA-KNF Document 75-1 Filed 10/18/19 Page 99 of 99




Copies transmitted to:

All Counsel of Record




                                     38
